DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 05/24/2022, the amendment/reconsideration has been considered. Claims 1-22 are pending for examination as cited below.	

Response to Argument
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. In remarks applicant argues in substance that:
(a)	Applicant argues that cited reference “Hiromasa” fails to disclose at least "accepting a test request for genetic information on a patient; "extracting test progress in formation that is stored in association with the accepted test request and indicates progress of a test for the test request [e.g., for the genetic information on the patient], and schedule in formation on a schedule of the expert meeting to interpret the genetic information obtained in the test for the test request;" and "displaying the extracted test progress information and the 
extracted schedule information on terminal devices of the medical specialists".

Examiner respectfully disagree because “Hiromasa” clearly teaches the limitation, "accepting a test request for genetic information on a patient” as cited in paragraph [0017]. Hiromasa discloses, various test results are available from the patients medical record which can be selected upon physicians request to offer a treatment plan. It is inherent that at one point patients record has been entered and stored in the database on the medical facility server.
Hiromasa further discloses the limitation in [0017 – 0018] e.g. “extracting test progress in formation that is stored in association with the accepted test request and indicates progress of a test for the test request  and schedule information on a schedule of the expert meeting to interpret the genetic information obtained in the test for the test request.”
As described by Hiromasa in [0017], an electronic medical record server 5, an image interpretation report server 6, an inspection image server 7, an information server 8 and the like in the server group 4, and makes the electronic medical record, patient image data, and image interpretation report accessible. Medical treatment of patients from data, each image data such as CT image, MRI image, ultrasonic image, information on test results of body fluids such as blood and urine, and medical data such as electrocardiogram information of patients measured by an electrocardiograph.
	From the above passage it is clear that patient’s record is stored on the server and upon scheduled medical conference by the physician the updated record can be extracted and displayed to discuss the treatment plan with patient or provide an explanation per patient’s request.
As to the last limitation, “displaying the extracted test progress information and the extracted schedule information on terminal devices of the medical specialists”.
Hiromasa discloses, in [0017], A plurality of materials necessary for a medical conference related to the patient’s name and the progress of treatment of the patient are selected, and these selected materials are displayed on the display screen of the display 9 on the conference display terminal 2. It should be noted that the conference with physician is scheduled by the medical office and is historically known fact.
Applicant has presented similar arguments for other independent claims e.g. Claims 12 and 22. It is further noted that Takashi was not relied to teach the limitation discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Hiromasa et al. (JP2009193157 A), hereinafter “Hiro”.

As to claim 1. Hiro discloses, a method of supporting an expert meeting of medical specialists to interpret genetic information (Hiro, fig.2, [0016]), comprising: 
accepting a test request for genetic information on a patient (Hiro, [0017]); 
extracting test progress information that is stored in association with the accepted test request and indicates progress of a test for the test request, and schedule information on a schedule of the expert meeting to interpret the genetic information obtained in the test for the test request (Hiro, [0017]-[0018]); and 
displaying the extracted test progress information and the extracted schedule information on terminal devices of the medical specialists (Hiro, [0017]-[0018]).

As to claim 2. Hiro discloses, wherein the displaying the test progress information and the schedule information on the terminal devices of the medical specialists comprises displaying a test progress screen simultaneously showing the test progress information and the schedule information (Hiro, [0020]).

As to claim 3. Hiro discloses, accepting information on a preparation status of a sample for the test on the genetic information on the patient, wherein the test progress information comprises the information on the preparation status of the sample (Hiro, [0020]).

As to claim 4. Hiro discloses, accepting information on a transport status of a sample for the test on the genetic information on the patient, wherein the test progress information comprises the information on the transport status of the sample (Hiro, [0023]).

As to claim 5. Hiro discloses, accepting information on whether the test on the genetic information on the patient is completed, wherein the test progress information comprises the information on whether the test on the genetic information on the patient is completed (Hiro, [0023]).

As to claim 6. Hiro discloses, accepting information on a registration status of patient information on the patient, wherein the test progress information comprises the information on the registration status of the patient information (Hiro, [0023]).

As to claim 7. Hiro discloses, detecting registration of the patient information; and notifying the terminal devices of the medical specialists of the detected patient information (Hiro, [0027]).

As to claim 8. Hiro discloses, accepting information on a setting status of the schedule of the expert meeting, wherein the schedule information comprises the information on the setting status of the schedule (Hiro, [0033]).

As to claim 11. The combined system of Hiro and Taka discloses the invention as in claim above, including, displaying a registration screen for registering a test result for the test request in response to an interaction with the displayed test progress information (Hiro, [0052]), wherein the accepting the information on whether the test on the genetic information on the patient is completed comprises registering the test result by dragging and dropping a file of the test result onto the displayed registration screen (Hiro, [0048]).

Claims 13-18 and 22 are rejected for same rationale as discussed for claims 1-8 and 11 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiro as applied above in view of Takashi et al. (JP2007065827 A), hereinafter “Taka”.

As to claim 9. Hiro discloses the invention as in parent claims above. Hiro however is silent on disclosing explicitly, further comprising: accepting information that prompts at least one of setting, changing, or canceling of the schedule of the expert meeting, wherein the schedule information comprises the information that prompts at least one of setting, changing, or canceling of the schedule of the expert meeting.
Taka however discloses a similar concept, accepting information that prompts at least one of setting, changing, or canceling of the schedule of the expert meeting, wherein the schedule information comprises the information that prompts at least one of setting, changing, or canceling of the schedule of the expert meeting (Taka, [0011]).
Therefore, before the filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Taka” into those of “Hiro” to provide the flexibility of scheduling the appointments based on either expert or patience schedule. Such a system will facilitate the appointment scheduling more user friendly.

As to claim 10. The combined system of Hiro and Taka discloses the invention as in claim above, including, accepting information on a scheduled date of completing the test for the test request (Hiro, [0053]), wherein the test progress information comprises the information on the scheduled date of completing the test (Taka, [0016], user can input the request along with required task).

As to claims 20-21 are rejected for same rationale as applied to claims 9 and 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Case et al. (2001/0039502 A1) is considered one the most pertinent art in the field of invention and discloses, A remote data input terminal having a user interface screen in communication with a server-based lab test message computer for requesting a receiving medical patient test results is used for entering patient identification information for a medical patient test requested to be performed into the remote data input terminal, entering test identification information for identifying the medical patient test requested be performed into the remote data input terminal, labeling a test sample collected to perform the requested medical patient test with the patient identification information and the test identification information, transmitting the patient identification information and the test identification information to the lab test message processor request the medical patient tests to be performed upon the collected test sample, receiving a test result message containing test results for the requested medical patient test, and displaying the test results from the requested medical patient test on the remote data input terminal.
	Ghani et al. (Pub. No.: US 2017/0116384 A1), is another one of the most pertinent art in the field of invention and discloses, methods are provided for locating an on-call doctor, specific to a patient's needs, who is readily available for a live confidential patient consultation using a network enabled communication device with a digital camera and microphone. The system facilitates customized matching of patients with doctors to provide higher quality and faster delivery of medical evaluation, diagnosis, and treatment. The systems and methods transmit results through a secure connection and manage a referral process whereby a referring doctor refers a patient to another provider, laboratory, facility, or store for a particular procedure, order, analysis, or care. The referrals may be based on specialties and availability.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446